

115 HR 4018 IH: To provide for a 3-day waiting period before a person may receive a handgun, with exceptions.
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4018IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Krishnamoorthi introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for a 3-day waiting period before a person may receive a handgun, with exceptions.
	
		1.3-day waiting period required before receipt of a handgun, with exceptions
 (a)Transfers between persons who are not firearms licenseesSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa) (1)Except as provided in paragraph (2), it shall be unlawful for a person not licensed under this chapter, in or affecting interstate or foreign commerce, to receive a handgun purchased or borrowed from another person not licensed under this chapter unless at least 3 days have elapsed since the recipient most recently offered to so purchase or borrow the handgun.
 (2)Paragraph (1) shall not apply with respect to a handgun loan that meets the conditions of subsection (t)(7).
						.
 (b)Transfers by firearms licensees to non-licenseesSection 922(t) of such title is amended— (1)in paragraph (1), by striking subparagraph (B) and inserting the following:
					
						(B)
 (i)in the case of a transfer that is not the purchase of a handgun, or is a handgun loan that meets the conditions of paragraph (7)—
 (I)the system provides the licensee with a unique identification number; or  (II) 3 business days (meaning a day on which State offices are open) have elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section; and
 (ii)in the case of a transfer that is the purchase of a handgun, or is a handgun loan that does not meet the conditions of paragraph (7), 3 business days (meaning a day on which State offices are open) have elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section; and
							; and
 (2)by adding at the end the following:  (7)A handgun loan meets the conditions of this paragraph if the loan meets the following conditions:
 (A)The borrower is the spouse, domestic partner registered as such under State law, or any of the following relations, whether by consanguinity, adoption, or steprelation, of the lender:
 (i)Parent. (ii)Child.
 (iii)Sibling. (iv)Grandparent.
 (v)Grandchild. (B)The lender has not loaned the handgun to the borrower on more than 5 prior occasions in the calendar year.
 (C)The loan is for any lawful purpose. (D)The loan is for a period of not more than 30 days..
 (c)PenaltiesSection 924(a)(1)(B) of such title is amended by striking or (q) and inserting (q), or (aa). (d)Effective dateThe amendments made by this section shall apply to conduct engaged in after the 90-day period that begins with the date of the enactment of this Act.
			